Citation Nr: 0834004	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  03-27 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously-denied claim of 
entitlement to service connection for coronary artery disease 
(CAD).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for diabetes.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from March 1945 to January 1972.  

Service connection for a cardiovascular disorder was 
initially denied in a May 1972 rating decision based on lack 
of evidence of in-service heart disease.  The veteran did not 
appeal that decision.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2002 and February 2003 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas which denied the 
veteran's claims of entitlement to service connection for 
COPD and CAD.  
The veteran filed a notice of disagreement in regards to the 
December 2002 and February 2003 rating decisions and 
requested review by a decision review officer (DRO).  The DRO 
conducted a de novo review of the claims and confirmed the 
RO's findings in an August 2003 statement of the case (SOC).  
The appeal was perfected with the submission of the veteran's 
substantive appeal (VA Form 9), also in August 2003.

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the San Antonio RO in August 2008.  
The transcript of the hearing is associated with the 
veteran's claims folder.  

At the time of the veteran's hearing, a motion to advance 
this case on the Board's docket was granted.  See the August 
2008 hearing transcript, page 2; see also 38 C.F.R. 
§ 20.900(c) (2007); 38 U.S.C.A. § 7107(a)(2) (West 2002).  

Clarification of issue on appeal

As was alluded to above, service connection for a 
cardiovascular disorder was initially denied in an unappealed 
May 1972 rating decision.  The veteran did not appeal that 
decision.

It appears that the RO most recently denied the veteran's 
claim of entitlement to service connection for a 
cardiovascular disorder on a de novo basis rather than on the 
predicate matter of whether new and material evidence has 
been received which is sufficient to reopen the claim.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Notwithstanding the 
RO's action, the question of whether new and material 
evidence has been received, is one that must be addressed by 
the Board.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996) [before considering a previously adjudicated claim, the 
Board must determine that new and material evidence was 
presented or secured for the claim, making RO determination 
in that regard irrelevant]; see also Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a 
jurisdictional responsibility to consider whether it was 
proper for the RO to reopen a previously denied claim].  The 
proper issue on appeal, therefore, is whether new and 
material evidence has been received which is sufficient to 
reopen the previously-denied service connection claim for 
CAD.

Remanded issues

As set forth in more detail below, the veteran's claim as to 
whether new and material evidence has submitted which is 
sufficient to reopen the previously-denied claim of 
entitlement to service connection for a cardiovascular 
disorder, as well as the issues of entitlement to service 
connection for hypertension and diabetes mellitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.

Issues not on appeal

In a July 2003 rating decision, the RO increased the 
disability rating assigned for veteran's service-connected 
cervical spine disorder to 20 percent disabling and the 
rating assigned for his service-connected thoracic spine 
disorder to 10 percent disabling, and continued the 
noncompensable (zero percent) disability rating assigned for 
service-connected bilateral hearing loss.  The veteran filed 
a notice of disagreement only as to the hearing loss claim in 
August 2003.  The RO issued a SOC in September 2004.  The 
veteran failed to perfect a timely appeal as to the hearing 
loss claim.  None of those issues are in appellate status.  
See 38 C.F.R. § 20.302(b) (2007); see also Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

In an April 2004 rating decision, the RO increased the rating 
assigned for the veteran's service-connected thoracic spine 
disorder to 20 percent disability and the rating assigned for 
his service-connected left knee disorder to 10 percent 
disabling.  The disability ratings assigned to his service-
connected cervical spine disorder 
(20 percent), tinnitus (10 percent) and hearing loss (zero 
percent) were continued.  The veteran failed to perfect an 
appeal as to those issues.  

The veteran's representative argued in October 2006 that the 
veteran filed a notice of disagreement as to the rating 
assigned to the service-connected left knee disability in 
December 2004.  However, there is no record of this document 
in the veteran's claims folder or in the Board's Veterans 
Appeals Control and Locator System (VACOLS).  

The veteran filed a claim for an increased disability rating 
for service-connected rectal polyps in June 2004.  The 
disability rating was increased to 30 percent in an October 
2004 rating decision, which the veteran did not appeal.

The veteran filed for an increased disability rating for his 
service-connected hearing loss in June 2006.  His claim was 
denied by the RO in an unappealed October 2006 rating 
decision.  

In an October 2007 decision, the RO granted a total rating 
based upon individual unemployability due to service-
connected disabilities (TDIU), granted service connection for 
lumbar radiculopathy and assigned a 20 percent rating; 
granted 
10 percent ratings for left knee instability and right knee 
arthritis; granted Dependents' Educational Assistance (DEA) 
benefits; continued the 20 percent ratings previously 
assigned for his service-connected cervical and thoracic 
spine disorders; continued the 10 percent rating previously 
assigned for service-connected left knee arthritis, and 
denied service connection for hypertension and diabetes 
mellitus.  As detailed below, the veteran has filed a notice 
of disagreement as to the claims for service connection for 
hypertension and diabetes.  To the Board's knowledge, the 
veteran has not disagreed with the other issues adjudicated 
in that decision and those issues are therefore not in 
appellate status.  See Archbold, supra.

In summary, the issues currently in appellate status are the 
four issues listed on the first page of this decision.   


FINDING OF FACT

The competent medical evidence indicates that the veteran's 
currently diagnosed COPD is etiologically related to his 
military service.  




CONCLUSION OF LAW

COPD was incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for COPD.

The veteran seeks service connection for COPD.  In essence, 
he contends that he developed a lung disorder due to exposure 
to coal dust during the Berlin Airlift as well as due to 
exposure to second-hand smoke during service.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The issue will then be analyzed 
and a decision rendered.  As is discussed elsewhere in this 
decision, the remaining issues on appeal are being remanded 
for further procedural development.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the veteran regarding his 
service connection claim in April 2005.  This letter appears 
to be adequate.  The Board need not, however, discuss in 
detail the sufficiency of the VCAA notice letter in light of 
the fact that the Board is granting the claim of entitlement 
to service connection for COPD.  Any potential error on the 
part of VA in complying with the provisions of the VCAA has 
essentially been rendered moot by the Board's grant.  

The Board also notes the veteran has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) in a letter dated March 20, 2006.  As 
discussed in detail below, the Board is granting the 
veteran's claim for COPD.  It is not the Board's 
responsibility to assign a disability rating or an effective 
date in the first instance.  The Board is confident that if 
required, the veteran will be afforded any additional 
appropriate notice needed under Dingess.  

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

In the interest of clarity, the Board will apply a Hickson 
analysis.  As was noted above, in order for service 
connection to be granted, three elements must be present: (1) 
a current disability; (2) in-service incurrence of disease or 
injury; and 
(3) medical nexus.

With respect to Hickson element (1), there is a current 
diagnosis of COPD per a June 2004 VA examination report.  
Accordingly, Hickson element (1) is satisfied.

With respect to Hickson element (2), the Board will 
separately discuss disease and injury. 

As for in-service disease, the service medical records are 
completely negative for diagnosis of a respiratory disorder 
in service, to include a chest X-ray taken just prior to the 
veteran's retirement in July 1971.  Also of record is a chest 
X-ray dated March 19, 1957, which is normal.

The injury here contended is exposure to coal dust while 
transporting coal in military aircraft as well as exposure to 
second-hand  tobacco smoke.  See the August 2008 hearing 
transcript, page 3.  The Board has no reason to doubt the 
veracity of the veteran's testimony.  Accordingly, Hickson 
element (2) is arguably satisfied for the claim with respect 
to in-service injury.  

  
With respect to crucial Hickson element (3), medical nexus, 
the June 2004 VA examiner initially noted that he had 
reviewed the veteran's medical records.  The examiner 
considered the veteran's reported history of shortness of 
breath since 1965, coughing over the past 15 years and lack 
of treatment for pulmonary disease until 2002.  The examiner 
concluded that the veteran's COPD was "at least as likely as 
not secondary to bronchitis and recurring upper and lower 
respiratory infection throughout his lifetime."  Certainly, 
it is not unreasonable to conclude that "throughout his 
lifetime" would include the veteran's 27 years of active 
military service.  See 38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2007) [reasonable doubt is to be 
resolved in veteran's favor].

The only other opinion of record is the November 2005 
statement of G.A.R., M.D., who indicates that persons with 
significant second hand tobacco smoke, such as reported by 
the veteran during active service, "may also develop 
pulmonary compromise."  This opinion is general in nature 
and does not specifically relate to the facts and 
circumstances of the veteran's claim.  The Court has held 
that medical evidence is speculative, general or inconclusive 
in nature cannot support a claim. 
See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Nonetheless, it is generally supportive of the veteran's 
contentions.

In summary, the only competent medical opinion of record, 
that of the June 2004 VA examiner, relates the veteran's COPD 
to recurring respiratory infections which occurred during the 
course of his military service.  Accordingly, Hickson element 
(3) has been met.  Service connection for COPD is therefore 
allowed.


ORDER

Service connection for COPD is granted.




REMAND

2.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously-denied claim of 
entitlement to service connection for CAD.

There has been a significant judicial decision concerning 
adequate notice under the VCAA with respect to new and 
material evidence claims.  In Kent v. Nicholson, 
20 Vet. App. 1, 9-10 (2006), the Court determined that to 
comply with the notice requirements of the VCAA, "VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant."  The Court also noted that 
"the VCAA requires [VA] to look at the bases for the denial 
in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial."  

The April 2005 VCAA letter did not notify the veteran that 
his cardiovascular disorder claim had been previously denied, 
nor did that letter provide the veteran with notice of the 
elements he needed to establish so that the claim could be 
reopened.  An October 25, 2002 letter from the RO generally 
indicated that the veteran had previously field a claim for 
benefits, but did not specify which of his claims had been 
previously finally denied or what elements were lacking for 
that particular claim.  Thus, appropriate notice under Kent 
must be provided to the veteran.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  If, as here, the record has a procedural defect 
with respect to the notice required under the VCAA, this may 
no longer be cured by the Board.  The Board must remand the 
case to the agency of original jurisdiction because the 
record does not show that the veteran was provided adequate 
notice under the VCAA and the Board is without authority to 
do so.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for diabetes.

As was described in the Introduction above, in October 2007 
the RO denied service connection for hypertension and 
diabetes.  The veteran through his representative has since 
expressed disagreement with that decision and requested DRO 
review.  See the August 15, 2008 notice of disagreement.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement is filed but a SOC has 
not been issued, the Board must remand the claims to the 
agency of original jurisdiction so that a SOC may be issued.  

In view of the foregoing, these issues are REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  VBA should issue a SOC pertaining to 
the issues of the veteran's entitlement 
to service connection for hypertension 
and diabetes.  In connection therewith, 
the veteran should be provided with 
appropriate notice of his appellate 
rights.

2.  VBA should send the veteran a 
corrective VCAA notice which complies 
with the notification requirements of 
the VCAA, to include the evidentiary 
requirements as to new and material 
evidence.  Additionally, the veteran 
should be notified of the bases for the 
previous denial of his claim for service 
connection for a cardiovascular 
disorder, so that he may be aware of 
what evidence would be new and material 
to reopen the claim.  See Kent, supra.   

3.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then 
readjudicate the veteran's claim as to 
whether new and material evidence had 
not been received which is sufficient to 
reopen the veteran's previously-denied 
claim of entitlement to service 
connection for a cardiovascular 
disorder.  If the claim remains denied, 
the veteran should be provided with a 
supplemental statement of the case, with 
a copy to his representative.  An 
appropriate amount of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


